*185Judgment, Supreme Court, New York County (Jeffrey M. Atlas, J), rendered March 7, 2000, convicting defendant, after a jury trial, of murder in the second degree, attempted murder in the second degree, robbery in the first degree (three counts), and attempted robbery in the first degree, and sentencing him to an aggregate term of 25 years to life, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning identification and credibility (see People v Bleakley, 69 NY2d 490 [1987]). Four eyewitnesses made highly reliable identifications, and the jury properly rejected defendant’s alibi defense.
The court properly admitted the People’s alibi rebuttal evidence, which was not collateral, but was closely connected to the alibi testimony and directly contradicted the facts upon which the alibi was predicated (see People v Patterson, 194 AD2d 570 [1993], lv denied 82 NY2d 757 [1993]). Concur—Tom, J.P., Mazzarelli, Friedman, Gonzalez and Sweeny, JJ.